
	
		II
		109th CONGRESS
		2d Session
		S. 2770
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2006
			Mr. McCain (for himself,
			 Mr. Biden, Mr.
			 Lieberman, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To impose sanctions on certain officials of Uzbekistan
		  responsible for the Andijan massacre.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Andijan Accountability Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)On May 13, 2005,
			 the Government of Uzbekistan security forces opened fire without warning on
			 anti-government demonstrators in the city of Andijan, killing several hundred
			 unarmed civilians.
			(2)The Government of
			 Uzbekistan has categorically rejected calls by the United States, the European
			 Union, the United Nations, and the Organization for Security and Cooperation in
			 Europe to allow an independent, international investigation of the Andijan
			 massacre.
			(3)In the last year
			 the Government of Uzbekistan has launched a brutal crackdown on peaceful
			 dissent.
			(4)The Government of
			 Uzbekistan has expelled United States forces from the Karshi-Khanabad military
			 base in southern Uzbekistan, despite the continuing urgency of military
			 operations in Afghanistan to the war on terrorism.
			(5)The Government of
			 Uzbekistan has expelled the Peace Corps, Radio Free Europe/Radio Liberty, the
			 United States Agency for International Development-funded International
			 Research and Exchanges Board, the United Nations High Commissioner for
			 Refugees, and numerous nongovernmental organizations, including Freedom House
			 and the Eurasia Foundation, from the country.
			(6)The Government of
			 Uzbekistan has applied intense economic and political pressure on its neighbors
			 in Central Asia to return to its security services refugees fleeing
			 persecution.
			(7)The Government of
			 Uzbekistan’s persecution of political dissent and suppression of religious
			 freedom risk increasing support for violent, extremist movements in the
			 region.
			(8)On October 3,
			 2005, the European Union imposed sanctions on Uzbekistan, including an arms
			 embargo and a ban on visas for officials responsible for the massacre in
			 Andijan.
			3.Sense of the
			 CongressIt is the sense of
			 the Congress that the repressive policies of the Government of Uzbekistan
			 undermine United States efforts to promote stability and to combat terrorism
			 and extremism in Central Asia, and that the United States has a strong interest
			 in promoting democracy, human rights, and the rule of law in that
			 country.
		4.Sanctions
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the President shall send to the
			 appropriate congressional committees a list of officials of the Government of
			 Uzbekistan, including any current or former officials of the security services
			 and judicial institutions, who played a direct and substantial role in the
			 repression of peaceful political dissent, and a list of any other Uzbek
			 individuals who provide substantial economic and political support for the
			 present leadership in Uzbekistan.
			(b)Imposition of
			 sanctionsNot later than 10 days after the list described in
			 subsection (a) is submitted to the appropriate congressional committees, the
			 following sanctions shall apply:
				(1)Any individual on
			 the list submitted under subsection (a) shall be ineligible for a visa to enter
			 the United States.
				(2)No property or
			 interest in property belonging to an individual on the list submitted under
			 subsection (a), or to a member of the immediate family of such individual if
			 the property is effectively under the control of such individual, may be
			 transferred, paid, exported, withdrawn, or otherwise dealt with, if the
			 property is within the United States or within the possession or control of a
			 United States person, including the overseas branch of such person, or after
			 the date of the enactment of this Act comes within the control of such
			 person.
				(3)No United States
			 person may engage in financial transactions with an individual on the list
			 submitted under subsection (a), or with a member of the immediate family of
			 such individual if the transaction will benefit an individual on the list
			 submitted under subsection (a).
				(c)Termination of
			 sanctionsThe President may terminate the sanctions described in
			 subsection (b) if the Secretary of State certifies to the appropriate
			 congressional committees that the Government of Uzbekistan has formally
			 accepted, and is fully cooperating with, an independent international inquiry
			 into the May 2005 Andijan massacre.
			(d)Appropriate
			 congressional committeesIn this section, the term
			 appropriate congressional committees means the Committee on
			 Foreign Relations of the Senate and the Committee on International Relations of
			 the House of Representatives.
			
